Citation Nr: 1105060	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable disability evaluation for service-
connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Chicago, Illinois Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This matter was remanded by the Board in December 2009.  
Following completion of the requested development, in October 
2010, the RO/AMC issued a supplemental statement of the case and 
recertified the issue on appeal to the Board.  


FINDING OF FACT

On VA examination in May 2010, hearing loss disability was 
manifested by Level II hearing acuity in the right and left ears.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic 
Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide. 

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent 
a letter dated in April 2004 that satisfied the duty to notify 
provisions regarding increased rating claims.  

A May 2009 letter provided notice of the manner in which VA 
assigns disability ratings and effective dates.  It also provided 
information concerning the rating criteria for evaluating hearing 
loss claims.  Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, the claim was properly re-
adjudicated in an October 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

The Board also concludes VA's duty to assist has been satisfied.  
Service treatment records are in the file, including records 
documenting treatment for hearing loss.  In addition, the RO 
obtained Social Security Administration disability determination 
records.   The Veteran has identified outpatient treatment 
records the VA medical center and those records and they are 
associated with the Veteran's claims file.  The Veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was scheduled 
to undergo VA audio examinations in June 2004, August 2004, and 
April 2006.  He did not appear for the examinations.  Pursuant to 
the Board's December 2009 remand directive, he was scheduled to 
appear at another VA examination in May 2009.  The Veteran was 
unable to appear, but fortunately was able to appear at a May 
2010 examination.  

Concerning this VA examination, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The report of the examination reflect 
that the examiner reviewed the Veteran's medical history, 
recorded his current complaints, conducted an appropriate audio 
examination, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  In 
addition, the examiner described the effects of the hearing loss 
disability on the Veteran's ordinary activities of daily life.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 
Board therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Finally, pursuant to the Board's remand instructions, in April 
2010, the RO sent the Veteran a letter in which it provided him 
additional opportunity to submit or identify evidence relevant to 
the claim.  In addition, he was afforded a VA audio examination.  
Thus, the Board finds that the RO substantially complied with its 
Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Accordingly, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Analysis

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
criteria for rating hearing loss establish eleven auditory acuity 
levels designated from I to XI.  Tables VI and VII as set forth 
in the regulations are used to calculate the rating to be 
assigned.  38 C.F.R. § 4.85 (2010).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic or 
other examiner certifies that the use of both puretone averages 
and speech discrimination scores is inappropriate, Table VIa is 
to be used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (2010).  When the puretone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Additionally, when the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will be 
elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).  

Here, service connection for left ear hearing loss was granted by 
way of a December 1969 rating decision.  An initial 
noncompensable (zero percent) disability evaluation was assigned.  
In February 2004, the Veteran claimed entitlement to an increased 
rating and reported hearing loss in his right ear.  In the June 
2004 decision, the RO found that service connection for bilateral 
hearing loss was warranted.  However, as the Veteran failed to 
report to a VA audio examination or submit evidence showing a 
more severe disability picture, the RO denied the claim.  

During the course of the appeal, the RO obtained the Veteran's 
Social Security Administration disability determination records.  
These records, however, show treatment for other disabilities and 
do not contain evidence in support of his claim for an increased 
rating for hearing loss.  

Also obtained were VA outpatient treatment records.  They do not 
include audiometric findings in which to rate the current 
disability.  They are relevant, however, as a November 2007 
record indicates that the Veteran was fitted for replacement 
hearing aids.  

The Veteran underwent a VA audio examination in May 2010.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
50
60
LEFT

40
30
50
55

These results yield a puretone threshold average of 41.25 in the 
right ear and 43.75 in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right and left 
ears.

The application of the Rating Schedule to the May 2010 VA 
audiometric evaluation shows that the Veteran had level II 
hearing in his right ear and level II hearing in his left ear, 
which warrants a noncompensable evaluation under Diagnostic Code 
6100.  These results do not provide a basis for assigning a 
compensable disability evaluation.  

To the extent that the Veteran contends that his hearing loss is 
more severe than current evaluation, the Board observes that the 
Veteran, while competent to report symptoms such as difficulty 
hearing and having others talk louder, is not competent to report 
that his hearing acuity is sufficient to warrant a compensable 
evaluation under VA's tables for rating hearing loss disabilities 
because such an opinion requires medical expertise which he have 
not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Even after considering the effects of the hearing loss disability 
on the Veteran's daily life, the Board finds that the criteria 
for an initial compensable rating are not met.  In this respect, 
the Veteran has made few statements of record regarding the 
severity of his hearing loss.  In his notice of disagreement, for 
example, he stated that he believed that the rating should be 
higher.  Unfortunately, he did not state why a higher rating was 
warranted or further describe the impact of his hearing loss 
disability on his daily life.  The May 2010 VA examination report 
does describe the effect of the disability on the Veteran's daily 
life, but only indicates "no" effects on his usual daily 
activities and "no significant effects" on his occupation.  

In addition, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
bilateral hearing loss disability is inadequate.  A comparison 
between the level of severity and symptomatology of the hearing 
loss disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  As noted, there is scant evidence as 
to the effect of the disability on his daily life.  In addition, 
it is important to note that the Veteran is in receipt of a 
separate compensable evaluation for service-connected tinnitus.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
Board finds that the evidence does not demonstrate an exceptional 
or unusual clinical picture beyond that contemplated by the 
rating criteria.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.   

ORDER

A compensable evaluation for service-connected bilateral hearing 
loss disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


